Citation Nr: 1622170	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  08-08 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, claimed as insomnia.

2.  Entitlement to a rating in excess of 50 percent for dysthymic disorder.

3.  Entitlement to an effective date earlier than December 21, 2011 for the grant of total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to April 1977.

These matters came before the Board of Veterans' Appeals (Board) on appeal from July 2007 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran appeared and testified at a videoconference hearing in May 2009 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

This appeal was previously before the Board in September 2009, November 2011 and December 2013.  In the November 2011 decision, the Board denied the Veteran's claim of entitlement to a sleep disorder and remanded the claim of entitlement to TDIU.

In September 2012, the RO granted entitlement to service connection for TDIU with an effective date of December 21, 2011. 

The Veteran appealed the Board's November 2011 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2013 decision, the Court found that the Board had relied on an inadequate VA examination in denying the claim, vacated the denial, and ordered the Board to remand the claim for an additional VA examination.

The Veteran's record is contained in VBMS and Virtual VA (significantly his OSA VA examination sleep study is contained in Virtual VA).

The issue(s) of entitlement to TDIU prior to December 21, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence of record shows that the Veteran's obstructive sleep apnea (OSA) did not begin in service, and is not otherwise related to service or a service-connected disability.

2.  The Veteran's sleep disturbance, at one time assessed as insomnia in service, is a symptom of his dysthymic disorder and not a separately diagnosed condition.

3.  For the period on appeal, the Veteran's dysthymic disorder manifested in symptoms of significant sleep disturbance, occasional nightmares, anxiety, depression, social isolation, irritability, disturbances of mood and motivation, resulting in occupational and social impairment with reduced reliability and productivity; however, symptoms consistent with occupational and social impairment with deficiencies in most areas, and total occupational and social impairment, were not shown.


CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was not incurred in service, or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  A separate sleep disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

3.  The criteria for a rating in excess of 50 percent, for dysthymic disorder, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b) (1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9433.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA's duty to notify was satisfied by multiple letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to VA's duty to assist, the Veteran's service treatment records, VA treatment records, SSA records and private treatment records have been obtained and associated with the record.  The Veteran was afforded an opportunity to testify before the undersigned VLJ.  The Veteran and his attorney have not indicated a notification deficiency and have not indicated that there are any missing pertinent records which have not been obtained by the VA.

The Veteran was afforded VA examinations in: April 2007 (sleep disorder), December 2009 (sleep disorder), January 2010 (dysthymic disorder), December 2011 (general medical and dysthymic disorder), and April 2015 (sleep disorder and dysthymic disorder).  A November 2013 decision by the Court set aside the Board's November 2012 denial of entitlement to service connection for a sleep disorder because it found the December 2009 VA examination did not adequately provide an opinion regarding the Veteran's claim for a sleep disorder in relation to an etiology for "insomnia."  With the addition of the 2015 examinations and opinions, there is now adequate information and evidence in the record to make a determination regarding the Veteran's sleep disturbance claim.  The VA medical opinions are based upon review of the claims folder and clinical examination by appropriately qualified healthcare professionals.

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

Service Connection

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131. 

Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007). 

Certain diseases may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  For this purpose, a chronic disease is one listed under 38 C.F.R. § 3.309(a), and the term "continuity of symptomatology" as an alternative method of demonstrating service connection applies only to these "chronic diseases."  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a).  The Board notes that insomnia and OSA are not listed as "chronic diseases" under 38 C.F.R. § 3.309(a), and therefore the alternative method of demonstrating service connection via continuity of symptomatology is not applicable in this case. 

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of aggravation of a nonservice-connected disorder by a service-connected disability.  See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  Here, as the Veteran's claim was filed in October 26, 2006, the amended regulation applies.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A.§ 5107(b); 38 C.F.R. § 3.102 ; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Factual Background

The Veteran filed a claim for service connection on October 26, 2006.  A review of his service treatment records reveals that in February 1977 the Veteran complained of recurring headaches and stomach cramping.  He stated he was applying for discharge from service.  He also had "sleeping problems-lays in bed three to four hours before falling asleep.  No particular problems or worries."  He was assessed with "probable mild anxiety/depression."  Twelve days later, he returned and stated he still could not sleep.  He was assessed with "insomnia," but referred to the mental health clinic.  He was scheduled for an appointment with the mental health clinic, but was unable to keep the appointment.

In October 2003, the Veteran sought treatment from the Neurology Sleep Disorder Center of South Arkansas (Sleep Disorder Center).  He reported a history of diabetes for the past ten years and the development of "tingling, numbness and pain of both arms and legs, which interfered with his sleep."  A December 2003 record noted that the Veteran was "depressed and sad with reduced sleep and energy."  

In March 2005, the Veteran sought treatment from "Family Health" for his peripheral neuropathy.  He reported "sleep disturbance secondary to the neuropathy, due to pain in his hands and legs."

In March 3006, the Veteran complained to the Sleep Disorder Center regarding his hand pain.  He was noted to have significant diabetes for the past 12 years with severe right hand tingling, numbness, and pain.  The pain "has grown progressive over the years" and he "has severe night pain which awakens him."  He elected to have a right carpal tunnel release.  

In May 2006, the Veteran reported to VA treatment providers that he was unhappy with his carpal tunnel release surgery as he still had pain, swelling and was wearing a splint.  He continued to have trouble sleeping.  In another May 2006 record, the Veteran reported multiple complaints of aches and pains over his entire body, his most consistent complaint was of frontal headaches radiating into the back of his skull and neck.  He reported he injured his neck on the job about 20 years ago.

In October 2006, the VA provided the Veteran with a sleep study.  He had a delayed sleep onset and loud snoring during the study with air flow limitations noted.  He had frequent arousals, but no hypopneas were noted.  He was started on a CPAP machine, but could not tolerate the CPAP.  He had subjective sleep of three hours, and he reported this was worse sleep than usual.  The examiner noted the sleep efficiency was 66.8 percent.  He was assessed with primary snoring and no evidence of obstructive sleep apnea.

A November 2006 follow up appointment with the VA sleep clinic noted that a sleep study did not show evidence of OSA but of primary snoring.  He reported he had been told he snores excessively and loudly.  He had a history of shift work 20 years ago (roughly 1986) and feels that may have been when his sleep problems started.  He complained of waking often during the night and feeling tired in the morning.  He reported going to sleep at 11 or 12 and waking up about three or four times at night secondary to pain in his hands and feet.  His sleep was delayed secondary to his pain as well.  He also had nocturia.  He napped infrequently during the day.  The sleep clinic noted that since the Veteran did not have OSA a consult to ENT regarding his snoring, for any potential surgical intervention, would be ordered.  He was noted to have inadequate sleep hygiene, with smoking at bedtime, various bedtimes and "maybe shift work in the past had a lingering effect on his sleep cycle."  He was educated "in great detail about sleep hygiene."  At his December 2006 ENT consultation the nurse practitioner assessed mild sleep apnea, and there was no indication of a discussion of surgery in the record.

In April 2007, the Veteran was provided a VA examination in connection with his sleep disorder claim.  The Veteran was noted to have gone to the VA sleep clinic due to snoring and insomnia.  His study revealed he did not have OSA.  He was referred to ENT for possible surgical intervention due to his excessive snoring.  There was no documentation of any surgery, but the Veteran reported he declined any kind of surgery.  On his November 2006 sleep clinic note it was advised that he had sleep disturbances due to his smoking at bed time and drinking caffeine beverages.  He reported his sleep disorder began in service.  The Veteran was not working and reported he could not work after his carpal tunnel release surgery.  He was diagnosed with "snoring without evidence of obstruction, and insomnia due to inadequate sleep hygiene."  The examiner noted that these did not have an effect on his usual daily activities.

In May 2007, the Veteran reported to VA mental health treatment providers that his chief complaint was that he did not sleep well.  He reported to the hospital that he had a history of difficulty sleeping for many years, and that a number of medications have not significantly helped him sleep more.  During an August 2007 VA mental health examination, the Veteran again reported taking medication so he could sleep, and of having "vague" nightmares once or twice a week.  

In October 2007, the Veteran complained to the VA sleep clinic of generalized aches and pain in neck, back, arms/legs and headaches.  He felt both that the medications he was on did not help his sleep, and that he could not sleep without them.  The diagnosis was listed as OSA, and it was noted his last sleep study was in October 2006.

A June 2008 record from the Sleep Disorder Center noted the Veteran had persistent tenderness and muscle spasm of the neck and back.  His mental status examination showed him to have a euthymic mood and appropriate affect.  He denied suicidal/homicidal ideas or psychotic features.  His higher cortical functions and neurovegetative functions were intact except for reduced sleep.  He had good insight and judgment.  

In October 2008, the VA attempted another sleep study.  The Veteran had sleep onset quickly, and several respiratory events were observed.  He also had loud snoring.  The Veteran awoke early due to pain and could not continue with the test.  A follow up November 2008 sleep clinic record noted a sleep study was attempted by the Veteran, but he was not able to sleep due to pain.  His sleep efficiency was very low at 38 percent.  There was no evidence of REM sleep.  He had some snoring and a few hypopneas, but they were unable to evaluate to make a diagnosis of OSA due to the short amount of time sleeping.  He had a high RLS (restless leg syndrome) score.  By April 2009, the VA was addressing the Veteran as having both sleep apnea and RLS.  

In May 2009, the Veteran testified at a Board hearing regarding his sleep disorder.  He reported he had problems sleeping at night, and that he had a sleep study completed, but he did not know the results of it.  He indicated that his sleep "insomnia" could be sleep apnea.  He stated he had trouble sleeping while in service.  He stated that he was on medication for sleeping or nerves, but he was unclear if his medications were provided for a specific symptom.  He also noted that his sleep disorder might "contribute to" his dysthymic disorder.  He was unsure if a physician had linked his insomnia to his dysthymic disorder.  

In December 2009, the Veteran was afforded a VA examination.  Regarding his claim for service connection for insomnia, the Veteran reported he was diagnosed with sleep apnea in service; however, after questioning, the Veteran stated he was diagnosed with "insomnia" in service.  In reviewing his record, the examiner noted that in February 1977 the Veteran reported he could not sleep and he was assessed with insomnia.  He was referred to a mental health clinic for evaluation of his insomnia, but the consultation did not appear to have been completed.  Additionally, a prior February 1977 record noted a complaint of impaired sleeping, and needing three to four hours before he could fall asleep.  He was assessed with probable mild anxiety and depression.  The examiner noted the Veteran was not officially diagnosed with sleep apnea until 2009.  It was noted that a November 2006 treatment that a sleep study had not shown OSA, but primary snoring, and a second diagnosis of restless leg syndrome was indicated.  The examiner noted the Veteran had poorly controlled diabetes with peripheral neuropathy and inadequate sleep hygiene due to smoking at night and various bedtimes.  In October 2007 the Veteran was seen by ENT but declined a surgery evaluation.  An October 2008 polysomnogram was attempted, and in April 2009, the Vetera was diagnosed with probable OSA.  A sleep study was done in May 2009 but the Veteran wanted to end his test early and could not tolerate a CPAP.  That test showed several obstructive and hypopnea events.  He was finally diagnosed with OSA in October 2009.  He reported that since receiving his CPAP machine he sleeps a "little better."  He was noted to have retrognathia.  

The examiner noted that in 2006 when it was found that the Veteran did not have OSA he weighed 262 pounds, but that in 2009 he weighed 294 pounds.  When he was in the service his weight was around 200 pounds.  The gain of a significant amount of weight "would contribute to his development of obstructive sleep apnea along with diabetes and hypertension."  The examiner opined that the Veteran's OSA was not caused or the result of his service because he was not diagnosed with OSA until 2009.  "He had insomnia or inability to sleep in the military, which appeared to be a psychological symptom of what was labeled in the military as mild anxiety/depression."  He had been evaluated for his sleep problems and found to have a diagnosis of primary snoring in 2006 and OSA in 2009.  However, the examiner noted that in three years the Veteran's weight went from 262 to 294, and he was diagnosed as having a positive retrognathia (abnormal posterior positioning of the maxilla or mandible relative to the facial skeleton and soft tissues), but he declined ENT surgery.  The examiner found that the Veteran's OSA was not related to his military service, but to his weight gain and retrognathia.

During a January 2010 VA psychiatric examination, the Veteran reported he was in service for 8 months before he was given a humanitarian discharge due to problems at home, including dealing with his mother.  He reported that he began having symptoms of emotional distress in service.  The DSM-IV diagnosis included an Axis III assessment of sleep disorder, and referred to the medical record.  He also reported chronic sleep impairment during a December 2011 VA mental health examination as a symptom of his dysthymic disorder.  

During an August 2014 session with a VA mental health counselor, the Veteran reported having increased trouble with insomnia, only sleeping four or five hours per night.  He reported he went to bed in a dark room and did not keep the television on.  He declined a consultation for medication evaluation, stating previously medication made him too drowsy during the day.  He reported that he tried the relaxation tips provided previously which worked well for him, and he was encouraged to start using them again.

Again in February 2015 the Veteran reported to his mental health counselor that his main concern was insomnia.  He reported trying many things without success.  He is getting two to three hours of sleep per night.  He did not know what was keeping him awake, but he cannot sleep.  He stated he would get drowsy in the den, but would be wide awake when he went to bed.  He had a CPAP machine that he had not been using it due to the mask irritating his face.  The provider emphasized the importance of using the CPAP.  He was also shown two relaxation techniques to calm his mind.  He was in need of medication evaluation.  However, he declined a psychiatric consultation.

In April 2015, the Veteran was afforded a sleep study in conjunction with an examination associated with his sleep disorder claim.  Unfortunately, there was no supine REM and a lack of REM during the study.  He quit the CPAP therapy about 8 or 9 months prior to the sleep study due to skin rashes and extreme dryness of the nose.  He reported still feeling sleepy during the day, but he denied "other sleep problems such as restless leg syndrome and insomnia."  He was noted to have arrhythmia during the testing, but his periodic limb movement during sleep did not appear to be an independent problem.  The Veteran was noted to have excess daytime sleepiness, snoring, morning headaches, witnessed apneas and weight gain.  "In previous studies he failed to get adequate amounts of sleep for a reliable interpretation.  Fortunately, he did have five hours of near continuous sleep flanked by SO insomnia and early terminal awakening."  He had significant sleep-disordered breathing.  He was assessed as having OSA that was not categorizable due to a lack of REM in the sleep study.

An accompanying April 2015 mental health examination noted the Veteran was diagnosed with depressive disorder (dysthymia).  The symptoms of his depressive disorder included chronic sleep impairment.  He reported that he was doing fairly well but having significant problems with insomnia.  The April 2015 sleep study was noted to show that his sleep apnea was not categorizable due to a lack of REM sleep.  Within the evaluation of the Veteran's dysthymic disorder, the examiner wrote that "it appeared that his initial onset of sleep disturbance [in service] was in the context of anxiety and depression and it is reasonable to consider this a symptom of the already diagnosed anxiety and depression."  He was noted to have a separate sleep disorder of OSA, which further aggravated his sleep, but that it was "impossible to fully separate these without resort to speculation since they do account for very similar symptomatology."  The Veteran stated he had a great deal of fatigue, but that he is less anxious over time.  He reported a sleep pattern of on and off "dozing."  The examiner diagnosed persistence depressive disorder.  His anxiety was largely in remission and was considered part of his depression at this point.  He was "lethargic, had little interest, etc."  He reported sleep disturbance and had claimed service connection for a sleep disorder as a separate condition of insomnia.  "While he does have a sleep apnea diagnosis, his sleep disturbance is likely associated with his depression."  It is noted that complaints of sleep disturbance emerged in the context of reported depression and anxiety.  "Hence this is considered a symptom of the depressive disorder as opposed to a separate condition."  

Analysis

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)  The Board finds the Veteran's complaints of severe sleep impairment to be credible.  The Veteran is also competent to report that pain has awoken him from sleep or that pain has kept him from falling asleep.  However, the Board finds that the Veteran is not competent to assign a separate diagnosis based on any symptoms he credibly reports, as providing a diagnosis and attributing symptoms to one or more diagnoses requires medical training.

The Veteran contends that he has a sleep disorder which is a separate condition to his already service-connected dysthymic disorder.  After a review of the record, the Board notes that the Veteran has a separate diagnosis of OSA, but that he does not have a diagnosis of a separate sleep disorder assessed as "insomnia" in service.  The Board additionally finds that the Veteran does not have a separate sleep disorder, including OSA, which is the result of, or had onset in, service.

The records, as detailed above show that the Veteran initially complained of sleep disturbance in service.  This was initially assessed as "mild anxiety/depression," and two weeks later was assessed as "insomnia."  The Board, and the VA examiners in 2009 and 2015, noted that this assessment of "insomnia" still resulted in a referral to a mental health clinic.  Throughout the record, the Veteran has discussed his sleep disturbance with his mental health providers, and they (VA and private treatment providers, and VA examiners) have included chronic sleep impairment as a symptom of the Veteran's dysthymic disorder.  Most recently, in the April 2015 examination, the examiner noted that the Veteran's initial reports in service of sleep disturbance were associated by then treatment providers as related to his anxiety and depression.  The April 2015 examiner found that the Veteran's sleep disturbance caused by anxiety and depression in service continued such that he had sleep disturbance as a result of his dysthymic disorder.  Other than the 1977 listing of an assessment of "insomnia" with referral to a mental health clinic, the Veteran has not been diagnosed with "insomnia."  VA examiners have determined that the assessment of "insomnia" in service was an indication of sleep disturbance as a symptom of his anxiety and depression and not as a separate condition.  

The record also contains a diagnosis of OSA.  Although the Veteran was initially tested for OSA in 2006, he was not diagnosed with OSA by a sleep study until 2009.  The December 2009 VA examiner opined that the Veteran's OSA was not a result of his service because it was not diagnosed until 2009.  The examiner noted that from 2006 to 2009 the Veteran gained roughly 60 pounds, and from service he had gained more than 90 pounds.  The examiner indicated the Veteran developed OSA in roughly 2009 due to his weight gain and his retrognathia.  The examiner additionally stated that the Veteran had "insomnia or inability to sleep in the military, which appeared to be a psychological symptom of what was labeled in the military as mild anxiety/depression."  Essentially the 2009 examiner found that the Veteran had the inability to sleep (insomnia) in service as a result of his depression and anxiety, but that he had OSA as a result of his weight gain and retrognathia.  The Court found this examination report to be inadequate, not as to the opinion that the Veteran's OSA was not related to service, but because the examiner did not provide an opinion as to the etiology of the Veteran's insomnia.  The Court specifically quoted from the examination that "the Veteran was not diagnosed with obstructive sleep apnea in the military.  He had insomnia or the inability to sleep."  The Court considered the examiner's wording to therefore require a separate medical explanation regarding insomnia.  The Board notes that the wording quoted by the Court itself explains the 2009 examiner's opinion that the obstructive sleep apnea was a diagnosis, but that he "had insomnia" which the examiner then explained was a word meaning "inability to sleep."  The 2009 examiner, therefore, indicated that insomnia was not a diagnosis but a symptom.  Unfortunately, he did not express this inference clearly.  However, the 2015 examiner has expressly stated that the Veteran's in-service sleep disturbance was a symptom of his anxiety and depression and "not a separate condition."  The Board believes that the 2015 examiner's use of "sleep disturbance" was a conscious choice, so as to not further confuse the issue that "insomnia" may be a diagnosis of a condition/disability.

Additionally, the Board notes that on several occasions the Veteran reported his inability to sleep was related to pain.  He had severe carpal tunnel syndrome and he had significant peripheral neuropathy.  He stated on several occasions that pain would awaken him from sleep and keep him from falling asleep.  The Board notes that the Veteran is service-connected for dysthymic disorder, hypertensive heart disease, headaches, and hypertension.  He is not service connected for diabetes mellitus, peripheral neuropathy, carpal tunnel syndrome, or any joint or spine disabilities for which they Veteran has reported pain symptoms.  The Veteran has stated in treatment records that his headaches can wake him from sleep.  As listed above, the Veteran has also been noted to have poor sleep hygiene.

The 2015 examiner noted that the Veteran's sleep disturbance, as a symptom of his dysthymic disorder, and his OSA have similar symptomatology in that they both aggravate his sleep.  Notably, the record indicates that the Veteran has numerous things which aggravate his sleep-dysthymic disorder, OSA, pain, peripheral neuropathy.  As his OSA was diagnosed 30 years after his discharge from service, and therefore after the onset of his dysthymic disorder, there is no record which could demonstrate a baseline OSA for the purposes of arguing service connection for OSA based on aggravation.

In sum, the Veteran has significant sleep impairment.  This impairment has been linked as a symptom of his dysthymic disorder, OSA, and as a result of several conditions causing physical pain.  The Veteran's in-service assessment of "insomnia" has been found by the 2015 (and the 2009) VA examiner as a symptom of his anxiety and depression in service, and it has been noted that sleep disturbance/insomnia is not a separately diagnosed condition.  The Veteran has OSA, which has been found by the 2009 VA examiner (and supported by the medical record) to have had its onset more than 30 years after service and to be related to the Veteran's weight gain and his retrognathia.  The Veteran's in-service sleep disturbance/insomnia was a symptom of his anxiety and depression, which are currently service connected as dysthymic disorder.  The ratings provided for dysthymic disorder include contemplation of chronic sleep impairment.  As such, the Board finds that the Veteran's OSA is not related to service and did not have onset in service; the Veteran's in-service assessment of "insomnia" was a symptom of his now service-connected dysthymic disorder; and the Veteran's overall sleep impairment is the result of his OSA, dysthymic disorder, and physical pain.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased Ratings

In a September 2012 rating decision, the RO provided an increased 50 percent rating for dysthymic disorder, effective December 21, 2011 under Diagnostic Code 9433.  The Veteran has appealed this rating, and believes that a rating in excess of 50 percent is warranted for his dysthymic disorder.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  See 38 C.F.R. § 4.126. 

Under the General Rating Formula, a 10 percent evaluation is provided for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130. 

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) has now been officially released, and VA regulations have been changed to reflect this fact.  See 38 C.F.R. § 4.130.  However, the Veteran has a diagnosis of dysthymic disorder under the DSM-IV criteria because his diagnosis was made prior to the release of the DSM-V.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  Thus, the Board shall consider the Veteran's appeal in light of both the DSM-IV and the DSM-V.

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  GAF scores between 60 and 51 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV.  

Factual Background

In January 2010, the Veteran was afforded a VA examination.  He was noted to have a college degree in communications and he last worked full time three years prior.  He reported he began having symptoms of emotional distress in service, but he was "quite vague and very hesitant" to describe his symptoms.  He denied any psychosis or suicidal or homicidal ideas.  Rapport was difficult to establish and he remained "very vague about his symptoms."  He finally indicated that he experienced anxiety and depression and referred to himself as "short-tempered."  He was vague about how his mental problems may have interfered with his work.  He reported that his marriage failed because of his alcoholism, marijuana use and infidelity, as well as a gambling problem.  The Board notes that in prior records he indicated his marriage ended because they both had infidelity issues.  

The Veteran was passive and his social skills were poor.  His thought process was logical, coherent and relevant.  He was articulate, verbal and well dressed and groomed.  He seemed intelligent and his speech was understood.   His affect was spontaneous and reasoning good.  He had good concentration and memory.  His sensorium seemed cloudy.  He endorsed anxiety, panic attacks, depression, insomnia, crying spells, anhedonia, and nightmares.  He avoided others and therefore did not express anger.  He denied psychotic symptoms and admitted a "history of suicidal ideation."  The examiner opined that the Veteran did not have significant mental problems interfering with his occupational adjustment.  He had some days off because of anger in the past but he is clearly fit to work with regard to his mental status.  He was assessed with dysthymic disorder and undifferentiated somatoform disorder and assigned a GAF of 65-70.  The examiner noted the Veteran's condition was no worse than he was when he was seen in 2007 and it is "certainly no worse than his current rating of 10 percent."  

The Veteran was afforded an additional VA examination, in the context of his claim for TDIU, in December 2011.  The examiner diagnosed anxiety disorder and alcohol excessive use and alcohol-induced mood disorder.  He also had a pain disorder associated with both psychological factors and general medical condition.  She did not select an option that summarized the Veteran's level of occupational and social impairment regarding his mental diagnoses, which were based on the rating criteria.  He reported he did not have the "same temperament, people tell me I am bossy, grouchy."  He stated he could not get along with people.  He reported a history of excessive use of alcohol with a lot of "blackouts."  He reported he mainly drank on weekend but he had one 12 oz beer the night before.  He stated he used to smoke marijuana, but hadn't since he quit smoking in 2006.  He endorsed symptoms of depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  He also noted a constant pain level, then currently at a 5 out of 10.  

The examiner found that the Veteran's mental health testing was invalid as the scores indicated extreme exaggeration and that a standard interpretation of this data would result in a description which does not reflect the Veteran's current status.  "The extreme nature of the exaggeration calls into question the validity of the remaining protocols which are self-report inventories."  The examiner noted that she had reviewed the conflicting medical evidence and the credible non-psychological evidence and found that the Veteran could understand, retain and follow simple instructions, he could sustain attention and work at a reasonable pace for up to two-hour blocks of time when performing simple and routine work-related tasks.  He would not require an inordinate level of supervision.  He would be expected to have difficulty interacting with the general public as he was resistant to authority.  However, it was within his capabilities to tolerate supervision and interaction with coworkers as long as they were not prolonged or frequent.  He would perform best in standardized work environments with minimal variation.

A January 2012 VA mental health treatment record noted the Veteran felt better after his grandchildren were able to visit for the holidays as he had not seen them in a few years.  He reported that he was frustrated with the VA examination, and felt he was treated badly and that they did not believe him.  They were going to start cognitive behavioral therapy but the Veteran stated he could not concentrate because the VA had taken his disability check and now he had overdue bills.  He could not concentrate on therapy and so the session was terminated.  In June 2012, the Veteran was still depressed with no evidence of much change in symptoms.  He was experiencing some anxiety and anhedonia.

In November 2012, the Veteran reported he was still depressed and grieving over the recent losses of family members.  In particular, he was still grieving the death of his mother even though it was six years ago.  He visited her grave regularly and missed her greatly.  He denied any suicidal ideation or intent, but he stated he wondered what it would be like if he was not around.  He also noted the pressure of caring for his father who had significant memory and orientation problems.  He had normal speech, clear thoughts, and a depressed mood.  He was assessed with depressive disorder, anxiety disorder and bereavement.  In January 2013, the Veteran stated he was struggling with the care for his father, and felt he may need a nursing home.  His mood was depressed, but he had clear thoughts, normal speech, and good eye contact.

In August 2014, Veteran reported coping relatively well, although he was becoming more irritable with his girlfriend.  He was having trouble with insomnia, and only sleeping four or five hours per night.  His mood was euthymic, his affect congruent, and his insight and judgment were intact.  In February 2015, on mental status evaluation, the Veteran had good eye contact, normal speech, clear and organized thoughts, unremarkable content, a euthymic mood, and congruent affect.  He denied hallucinations, delusions and suicidal and homicidal ideation.  His insight and judgment were intact.  His DSM-V diagnosis was of depressive disorder.

In April 2015, the Veteran was afforded a VA examination.  He was diagnosed with persistent depressive disorder (dysthymia) under the DSM V criteria.  The examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  His depressive disorder included symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.   He reported that he was doing fairly well but having significant problems with insomnia.  The Veteran was married in the late 1970s for five years.  During that time he was a heavy drinker and away a lot and they "divorced due to this."  He reported numerous short relationships, but that he had been with his fiancée for 20 years off and on.  They lived separately but saw each other often.  He has three children, but only sees one of them.  His parents and brother passed away.  He had high school friends but he did not see them often.  He sometimes went to church with his girlfriend.  He reported that he stopped working due to his carpal tunnel syndrome, various surgeries, back pain and he went on medical leave for surgery in 2004 or 2005.  He was not able to get SSA disability benefits until 2008 or 2009.  When asked how his mental health impacted his work, he was vague.  He stated he did not keep jobs for very long and he had problems with authority figures and performance.  He reported that physical problems were the main thing that caused his unemployment.  He was able to care for himself, including cooking, cleaning, bathing, driving, etc.; however, he did not drive long distances due to daytime somnolence.  He was attempting to lose weight and was walking more.  He spent his time with his girlfriend and he enjoyed watching sports.

On mental status evaluation he was well-groomed, articulate, and generally cooperative.  His social skills were good and a rapport was moderately established.  His thought process was logical and coherent.  His affect was initially spontaneous but more depressive as the interview continued.  He was oriented to time, place and person.  His reasoning and judgement were fair.  His verbal comprehension was judged to be average.  His concentration, short-term and long-term memory all appeared to be within normal limits.  When asked about his symptoms, the Veteran was vague.  He reported his main complaint was sleep problems.  He reported sleep disturbance, and anxiety and depression in service.  He stated the anxiety and depression were related to family issues and problems adjusting with his wife.  He described a rather steady pattern of dysthymia with feelings of worthlessness, fatigue, sad mood, and lack of interest.  He denied any suicidal or homicidal thoughts.  He denied any general anxiety, panic or obsessive compulsive symptoms.  "The anxiety appears to be in full remission now."  He reported some irritability but no aggression.  He reported the occasional intense nightmare and symptoms similar to sleep paralysis.  Test results noted that there was some tendency to over-report or exaggerate cognitive difficulties.  He was cynical of others and had a lot of physical complaints.  He avoided large groups and was rather introverted.  She noted that the 2011 findings had gross elevation of clinical scales, which suggested it was likely an invalid test result.  The examiner diagnosed a persistent depressive disorder.  His anxiety was largely in remission and was considered part of his depression at this point.  He was lethargic, had little interest, etc.  The examiner noted that his withdrawal from the workforce was mainly attributed to his physical issues but there is also "poor performance at times, lethargy, etc."

Analysis

The Veteran's credibility regarding his psychiatric symptoms is difficult to gauge.  He was noted to be very vague in reporting his symptoms, and reporting how his dysthymic disorder impacted his functioning, during his 2010, 2011, and 2015 examinations.  Additionally, testing provided in 2011 and 2015 indicated exaggeration of the reporting of symptoms.  In fact, the 2011 test results found exaggeration such that any testing based upon self-report was deemed invalid.  Notably, the Veteran reported in 2007 that he occasional smoked marijuana and would drink alcohol socially.  There was no indication of alcohol treatment in his treatment records despite having significant diabetes where alcoholism would have been breached in treatment.  Additionally in 2015, the Veteran explained he had alcohol problems in the 1970s during his first marriage.  However, during the 2011 VA examination, the Veteran reported current excessive use of alcohol, or perhaps was misunderstood to be reporting current alcohol problems.  During treatment with his private provider at the Sleep Disorder Center (the private treatment provider was noted to be a psychiatrist), there was no indication of social awkwardness, and during his 2009 Board hearing the Veteran stated he did not feel that he had social issues.  Yet, during many of his VA examinations the Veteran was vague, difficult to establish a rapport with, and during one examination (in 2007) would mumble through his responses.  Also, throughout all of his VA and private mental health treatment the Veteran denied suicidal ideation.  He denied it during all of his VA examinations except during his 2010 examination.  Regarding the reports of exaggeration during testing, the Veteran's credibility is in doubt.  Regarding whether he had an alcohol use issue during the pendency of this appeal, or if this was a problem from the distant past (1970s), the Board finds that a current alcohol problem is in doubt.  Regarding his odd social interactions with the VA examiners, as opposed to his treatment care providers and as reported in his Board hearing, the Board finds that this may simply be a manifestation of his dysthymic disorder when confronted with the testing atmosphere of the VA examinations, and will assume that the social impairment is a credible symptom.  Regarding his suicidal ideation reported in 2010, the Board notes that thoughts of suicide may be fleeting, and that the Veteran's reporting of suicidal ideation in 2010 will be considered credible for that reason. 

The Board notes that the RO provided the increased 50 percent rating for dysthymic disorder based on the results of the 2011 examination.  The record reflects that the testing carried out during that examination resulted in a finding of exaggerated symptoms, and the examiner questioned the validity of self-reported symptoms.

Throughout the appeal period, the Veteran's dysthymic disorder has manifested in symptoms such as depressed mood, anxiety, suspiciousness, reported panic attacks, blunted affect (on occasion), disturbances of motivation and mood, and most significantly chronic sleep impairment.  The credible evidence of record does not establish that the Veteran's dysthymic disorder manifested in symptoms such as: circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week (although the Veteran reported panic attacks during his 2009 hearing and he endorsed panic attacks during his 2010 examination, the Veteran has not reported panic attacks to providers or during his other examinations, and he has not reported the frequency of the attacks), difficulty in understanding complex commands, impairment of short and long-term memory, impaired judgement (the records consistently indicated he had intact judgment), and impaired abstract thinking.  The Board notes that the Veteran does appear to have disturbance of motivation and mood, in that he has a depressed mood and seemingly an ongoing malaise with limited social interaction.  He has also reported some difficulty in establishing and maintaining effective relationships.  However, the 2015 examiner was able to discover that the Veteran had an on and off girlfriend of 20 years who the Veteran spent time with, and occasionally attended church with, and that he had some limited circle of friends from high school with whom he had limited contact.  During his Board hearing he did not indicate he had difficulty establishing and maintaining social and work relationships, and he indicated that his employment in sales required social interaction.  

A rating in excess of 50 percent is not warranted, as the Veteran does not have symptoms such as obsessional rituals interfering with routine activities, illogical or irrelevant speech, near-continuous pain or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or the inability to establish and maintain effective relationships.  The record contains one report of suicidal ideation in 2010, but the Veteran again denied suicidal ideation less than 6 months later in 2011, and throughout the rest of his medical treatment.  Notably, the Veteran lives alone and is independent in his own care.  

The Board finds that throughout the appeal period, the credible evidence of record suggests that his dysthymic disorder manifests in symptoms which fall between the criteria for a 30 percent and 50 percent rating, and specifically he has disturbances of motivation and mood, and difficulty establishing relationships, as well as considerable sleep impairment, as the symptoms which are closer to a 50 percent rating.  The 2015 VA examiner additionally noted the Veteran's dysthymic disorder resulted in occupational and social impairment with the occasional decrease in work efficiency (30 percent criteria).  Although the Board finds that his dysthymic disorder has more nearly approximated the criteria for a 30 percent rating throughout the appeal period, the Board will not disturb the 50 percent rating that was assigned by the RO.  The Veteran's symptoms do not reach the level of the 70 percent criteria,  and it is also noted that he does not meet the criteria for the additional higher rating of 100 percent.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation noted above is adequate.  The dysthymic disorder disability symptoms are contemplated by the schedular criteria and additional higher ratings are available.  The criteria under the General Rating Formula for Mental Disorders is inclusive, in that it allows for a variety of symptoms to be applied to the ratings as long as they are of a similar severity and produce a level of occupational and social impairment.  The Board discussed why the Veteran's symptoms fell between the 30 and 50 percent ratings, and addressed why the Veteran's reported symptoms did not reach the next higher level of symptoms associated with an increased rating.  As such, the diagnostic criteria reasonable describe and contemplate the severity and symptomatology of the Veteran's dysthymic disorder.  The Veteran does have significant sleep impairment as the result of several disorders-dysthymic disorder, OSA, and several physical disabilities resulting in pain.  His rating for dysthymic disorder contemplate chronic sleep impairment, as it is listed in the 30 percent rating criteria.  Although he includes his dysthymic disorder in the list of disabilities which result in his inability to work, the Board does not find that this constitutes marked interference with employment by dysthymic disorder for extraschedular rating purposes.  The Veteran has not been hospitalized for his dysthymic disorder.  As the rating schedules are adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.


ORDER

Entitlement to service connection for a sleep disorder, to include OSA, claimed as insomnia, is denied.

Entitlement to a rating in excess of 50 percent for dysthymic disorder is denied.


REMAND

In March 2016, the Veteran's representatives noted that the Veteran had been unable to secure and follow substantially gainful employment since at least February 2006.  The representative noted that a November 2013 vocational assessment contained in the record included the opinion that after review of the evidence and telephone interview with the Veteran, the vocational expert found that the Veteran's "service-connected impairments of dysthymic disorder, hypertensive heart disease, headaches, and malignant hypertension [would in] my opinion [be] at least as likely as not [] rendered him unable to secure and follow a substantially gainful occupation since at least as far back as February 2006."

A claim for a TDIU is a claim for an increased rating.  See Hurd v. West, 13 Vet. App. 449 (2000) (holding that a claim for TDIU is a claim for increased compensation and the effective date rules for increased compensation apply to a TDIU claim); see also Norris v. West, 12 Vet. App. 413 (1999).

Currently, the Veteran does not meet the schedular requirement for TDIU prior to December 21, 2011.  The Board does not have jurisdiction to grant TDIU in the first instance, and a remand is necessary for the claim to be referred to the Director, Compensation Service for consideration of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU for the period prior to December 21, 2011.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.

2.  If an extraschedular TDIU is not granted, provide the Veteran with a supplemental statement of the case and allow an adequate time to respond thereto.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


